DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.  Claims 1-24 remain pending with claims 3-9, 14 and 16-24 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia US 2018/0231174 (hereinafter Kulesia) in view of Hsu US 5082222 (hereinafter Hsu).
Re. Cl. 1, Kulesia discloses: A stand (Fig. 1), comprising: a base (101, Fig. 1); a vertical beam (103, Fig. 1) extending upwardly from the base (see Fig. 1); a crossbeam (105, Fig. 1); a locking and rotation assembly (108-109, Fig. 1) having a first portion engaged for vertical movement with the vertical beam (see Fig. 2, vertical directional arrows) and a second portion attached to the crossbeam (see Fig. 2); the first portion attached to the second portion with a pivot bolt (809, Fig. 8); wherein the crossbeam is configured to be disposed in a first locked horizontal position using the locking and rotation assembly (see Fig. 5I or 5J); and wherein the crossbeam is rotatable about the pivot bolt to move into a first non-horizontal position (see Fig. 5a-c).
Re. Cl. 2, Kulesia discloses: the crossbeam is rotatable into a vertical position (see Fig. 5a-c).
Re. Cl. 1, Kulesia discloses an angular locking mechanism that includes apertures located in the plate (811) that receive the locking pin (806; Paragraph 0048, Lines 7-13) but does not disclose the pivot bolt is passive, wherein the second portion of the locking and rotation assembly includes a lateral notch in an upwardly extending flange; wherein a lateral slot is positioned in the first portion of the locking and rotation assembly; wherein a knob having a pin that extends through the lateral slot is secured to the first portion of the locking and rotation assembly; wherein the pin of the knob extends through the lateral notch on the second portion of the locking and rotation assembly when the crossbeam is in the first locked horizontal position; wherein the pin of the knob exerts a force against a portion of the upwardly extending flange above the lateral notch such that the portion of the upwardly extending flange above the lateral notch is prevented from vertical movement by the pin of the knob; and -2-wherein the entire pin is laterally movable, and the pin of the knob is laterally movable within the lateral slot and the lateral notch to move the pin out of the lateral notch in the second portion of the locking and rotation assembly to allow the crossbeam to rotate about the pivot bolt to move into the first non-horizontal position. Hsu discloses a locking and rotation assembly (Fig. 2-4) which comprises a pivot bolt (60, Fig. 2), a first portion (20, Fig. 2), a second portion (12, Fig. 2).  Re. Cl. 1, Hsu discloses the pivot bolt is passive (see Fig. 2-4, the bolt 60 is passive since it merely functions to pivotally connect 12 and 20), wherein the second portion of the locking and rotation assembly includes a lateral notch (see 122 in Fig. 2; the 122 which is occupied on the left side in Fig. 3 is lateral) in an upwardly extending flange (see Fig. 2-4, 12 is an upwardly extending flange since it extends vertically from a bottom (near the lowest 122) to a top (near the uppermost 122)); wherein a lateral slot (22, Fig. 2, the slot 22 is lateral when leg 18 occupies the position shown in the left side of Fig. 3)  is positioned in the first portion of the locking and rotation assembly (see Fig. 2-4); wherein a knob (ends of 70 exposed from 20, Fig. 2-4; the ends of 70 constitute a knob since it is a rounded end which is used to manipulate 70) having a pin (portion of 70 located within 20 and 12, Fig. 2-4) that extends through the lateral slot (see Fig. 2-4), is secured to the first portion of the locking and rotation assembly (see Fig. 3-5, secured to 20 by spring 30); wherein the pin of the knob extends through the lateral notch on the second portion of the locking and rotation assembly when the crossbeam is in the first locked horizontal position (see Fig. 2-3, when locked into 122); wherein the pin of the knob exerts a force against a portion of the upwardly extending flange above the lateral notch such that the portion of the upwardly extending flange above the lateral notch is prevented from vertical movement by the pin of the knob (see Fig. 2-4, when secured into 122, due to the shape of the slot 122, a force is transmitted between 12 and 20, keeping the leg in the horizontal position shown on the left side of Fig. 3); and -2-wherein the entire pin is laterally movable, and the pin of the knob is laterally movable within the lateral slot and the lateral notch to move the pin out of the lateral notch in the second portion of the locking and rotation assembly to allow the crossbeam to rotate about the pivot bolt to move into the first non-horizontal position (see Fig. 2-4, when the user wishes to move the leg from the horizontal position established by 122, the entire pin (portion of 70 located within 12 and 20) would be moved laterally against the force of spring 30 within slot 22 and out of notch 12 so that 20 can be pivoted about 60 to be located in the position shown in Fig. 3 (right side) and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Kulesia to include the knob, slot and notch of Hsu since it has been held obvious to replace one known element with another known element to obtain a predictable result.  In this instance, both Kulesia and  Hsu disclose known means of rotatably securing part together in a joint and the proposed replacement would achieve the predictable result of enabling rotational fixing between the parts of the joint. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia in view of Hsu as applied to claims 1-2 above, and in further view of Kuo US 5904637 (hereinafter Kuo).
Re. Cls. 10-11, Kulesia does not disclose a lock assembly is positioned on the base that includes a crossbeam stow bracket and a second locking pin extending through the crossbeam stow bracket, and wherein the second locking pin is extendable into the crossbeam to lock the crossbeam in the first non-horizontal position (Cl. 10) or the crossbeam is vertical when locked in the first non-horizontal position (Cl. 11). Kuo discloses a folding exercising device (Fig. 1) which includes a crossbeam (13, Fig. 1) secured to a vertical beam (3, Fig. 1); wherein the crossbeam is rotatably secured to the vertical beam between a horizontal position (see Fig. 1) and a vertical storage position (see Fig. 5).  Re. Cls. 10-11, Kuo discloses a lock assembly (31, 311 and 61, Fig. 3 and 5) is positioned on the base that includes a crossbeam stow bracket (31, Fig. 1) and a second locking pin (61, Fig. 5) extending through the crossbeam stow bracket (see Fig. 5), and wherein the second locking pin is extendable into the crossbeam to lock the crossbeam in the first non-horizontal position (see Fig. 5, extends into 132 of crossbeam 13) and the crossbeam is vertical when locked in the first non-horizontal position (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kulesia device to include the locking assembly of Kuo since Kuo states that such a modification enables the user to secure the device in a collapsed position (Col. 1, Lines 30-34). Re. Cl. 10 and the limitation “positioned on the base” it is the Examiner’s position that the proposed modification would result in the lock assembly of Kuo to be located on the base of Kulesia since Kuo illustrates that stow bracket on the vertical beam and the vertical beam of Kulesia is located on the base.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesia in view of Hsu as applied to claims 1-2 above, and in further view of Leikert US 2018/0188022 (hereinafter Leikert).
Re. Cls. 12-13, Kulesia does not disclose the base includes a focused light beam aligner (Cl. 12) or the focused light beam aligner is removably secured to the base (Cl. 13). Leikert discloses a target stand (Fig. 1 and 20) which includes a focused light beam aligner (125, Fig. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kulesia device to include the focused light beam aligner of Leikert since Leikert states that such a modification would be configured to position the base plate at a predetermined location on a surface (Paragraph 0042, Lines 1-5).
Re. Cl. 13, the combination of Kulesia in view of Leikert does not explicitly disclose that the focused light beam aligner is removably secured to the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the focus light beam aligner to be removable or separable from the base, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White US 2052331, Dicke US 6315253, Bancalari US 4744536 and Lai US 5082221 disclose other known rotation and locking assemblies which are particularly pertinent to the amendments made to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632